     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE LINDER,                                    No. 2:18-CV-2281-JAM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    JAMES S. PUCELIK, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Defendants’ motion for summary judgment. ECF No. 42. Because

19   discovery is disputed, the Court defers consideration of the motion under Federal Rule of Civil

20   Procedure 56(d)(1). The Court will reopen discovery and reset the discovery schedule.

21                                   I. PROCEDURAL BACKGROUND

22                 Plaintiff is a prisoner incarcerated at Mule Creek State Prison (MCSP). See ECF

23   No. 9 at 3. He initially sued five defendants: (1) Dr. Jalal Soltanian, (2) Dr. J. Chau, (3) Dr.

24   Christopher Smith, (3) Dr. James S. Pucelik, and (3) Dr. Carmelino Galang. Id. at 3–5. Dr.

25   Soltanian, Dr. Chau, and Dr. Smith are physicians with the California Department of Corrections

26   and Rehabilitation (CDCR). See id.; see also ECF Nos. 17 at 2–3; 26 at 1. Pacelli and Galant are

27   physicians at San Joaquin General Hospital (SJGH). ECF Nos. 1 at 4–5; 19-1 at 2.

28   ///
                                                       1
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 2 of 8


 1                  Following various motions to dismiss and for summary judgment, Dr. Soltanian, Dr.

 2   Chau, and Dr. Smith have been dismissed from this case. See ECF Nos. 11, 20, 24, 26, 30. This

 3   case now proceeds against Dr. Pucelik and Dr. Galang.

 4                  After all pleadings were filed and the case came to issue, the Court issued its

 5   discovery and scheduling order on January 2, 2020. ECF No. 31. Discovery was set to close on

 6   June 8, 2020, with dispositive motions due ninety days thereafter. ECF No. 31 at 2. Responses to

 7   written discovery were due forty-five days from the date the request was served. Id. at 1. Requests

 8   for discovery, including requests for answers to interrogatories under Federal Rule of Civil

 9   Procedure 33, were due by the June 8, 2020, cutoff date. Id. at 2. The order did not specify that

10   responses to requests were due by June 8, 2020. See id. The Court expressly ordered that motions

11   to compel were due sixty days from close of discovery. Id.

12                  On June 17, 2020, Plaintiff moved to extend the discovery and dispositive motion

13   cutoff. ECF No. 38. The Court granted Plaintiff’s motion on July 23, 2020, resetting the discovery

14   cutoff for August 21, 2020. ECF No. 39. The Court reset the dispositive motion deadline for

15   November 23, 2020. Id.

16                  Prior to the extension order and Plaintiff’s motion, Plaintiff sought answers to

17   interrogatories from Defendants on May 13, 2020, and May 18, 2020. ECF No. 38 at 2. Those

18   requests are evidenced in a letter from Defendants’ counsel informing Plaintiff that Defendants

19   would not reply to the requests. See id. Defendants declined to respond because written discovery

20   was (at that time) due on June 8, 2020. Id. and responses to the May requests (because of the forty-
21   five-day response period) would be due after that cutoff, specifically on June 27, 2020, and July 2,

22   2020. See id. The letter is dated June 8, 2020. Id.

23                  Finally, it is apparent that Defendants at one point had arranged to take Plaintiff’s

24   deposition. See ECF No. 59 at 7. The deposition was scheduled for June 8, 2020, at MCSP. Id.

25   Prison officials, however, assertedly contacted Defendants’ counsel and stated that the deposition

26   could not move forward due to COVID-19. Id. MCSP did not have electronic conferencing
27   capabilities that would have facilitated a remote deposition. Id.

28   ///
                                                           2
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 3 of 8


 1                                      II. PLAINTIFF’S ALLEGATIONS1

 2                    This case stems from Plaintiff’s Eighth Amendment and Fourteenth Amendment

 3   claims against Defendants Dr. Pucelik and Dr. Galang. See ECF No. 9 at 9–10. At the most basic

 4   level, Plaintiff contends that Defendants were indifferent to the pain and suffering he experienced

 5   as a result of a defective knee replacement. Id. Plaintiff claims that Defendants knew that he had a

 6   faulty knee replacement, that he was in excruciating pain, and that he struggled to walk. Id. Yet,

 7   Defendants’ allegedly ignored Plaintiff’s suffering. Id. Plaintiff believes that Defendants’ alleged

 8   indifference constituted cruel and unusual punishment and violated his due process rights. Id.

 9                    In his opposition to Defendants’ motion, Plaintiff raises numerous allegations

10   concerning discovery. Most basically, Plaintiff contends that Defendants’ withheld dozens of

11   documents from him, acted in bad faith, and committed fraud upon the Court. ECF No. 58 at 7–11.

12   Plaintiff cites Defendants’ letter concerning interrogatories as an example. Id. at 9–10. He argues

13   that summary judgment is inappropriate when the opposing party has been unable to obtain

14   discovery. See, e.g., id. at 10.

15                    Finally, Plaintiff indicates that Defendants improperly refused to depose him even

16   though he was scheduled for a deposition. See id. at 8–9. He contends that, had he been deposed,

17   he would have testified to the truthfulness of the allegations in his complaint (e.g., about his

18   repeated requests for treatment of his allegedly faulty knee replacement). Id. at 9.

19                                                III. DISCUSSION

20                    Plaintiff argues that the Court cannot grant Defendants’ motion for summary
21   judgment. See id. at 7–11, 18. He believes it is insufficient because of Defendants’ alleged failure

22   to disclose documents and refusal to depose him. Id. at 7–11. The Court finds that Defendants

23   mistakenly refused to respond to some discovery requests.

24   ///

25   ///

26   ///
27
     1
      Where appropriate, the Court has truncated and summarized allegations that relate to the Defendants who have been
28   dismissed from this case.
                                                              3
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 4 of 8


 1      A. Disputed Discovery Requests:

 2                  Plaintiff’s contention that Defendants’ withheld dozens of documents from him and

 3   acted unethically is baseless. There is no evidence that Plaintiff’s assertion is true. Defendants

 4   represent that they produced 1,264 pages of discovery in response to Plaintiff’s written discovery

 5   requests. ECF No. 59 at 7. Defendants concede that Plaintiff requested additional documents but

 6   claims that they appropriately and timely objected to undisclosed documents. Id. For example,

 7   Defendants contend that they objected when a document would be covered by privilege or when it

 8   was not in their possession. Id.

 9                  The Court recognizes that Plaintiff did move to extend the discovery deadlines, and

10   that, prior to that motion, Plaintiff sought interrogatories that Defendants refused. See ECF No 38

11   at 1–2. Plaintiff ostensibly did not contact Defendants’ counsel to resolve the discovery issues. See

12   ECF No. 59 at 7. Nor (the Court assumes) did Plaintiff resubmit his discovery requests after the

13   Court extended the deadline. Moreover, there are no motions to compel before the Court. The

14   Court, in its discovery and scheduling order, expressly ordered that motions to compel were due

15   sixty days from close of discovery. ECF No. 31 at 2. Plaintiff filed no such motion. He had until

16   October 20, 2020, sixty days from the extended deadline, to do so. Generally speaking, if Plaintiff

17   believed Defendants improperly failed to cooperate in discovery, he should have filed a motion to

18   compel. See, e.g., Fed. R. Civ. P. 37(a)(3)(A).

19                  The Court’s discovery order explicitly admonished the parties that, if disputes

20   regarding discovery arose, they were to comply with the Rules of Civil Procedure and the Eastern
21   District of California’s local rules. ECF No. 31 at 2. Instead, Plaintiff did nothing except move for

22   an extension of the discovery period. See ECF No. 38. Plaintiff’s opposition to the instant motion

23   is not the appropriate vehicle to raise discovery disputes. See generally Fed. R. Civ. P. 37 (outlining

24   available remedies when litigants fail to participate in discovery); but see Fed. R. Civ. P. 56(d)

25   (indicating that parties may file affidavits or declarations indicating summary judgment is

26   inappropriate if they cannot present facts essential to opposing a motion for summary judgment).
27                  Nevertheless, in their June 8, 2020, letter, Defendants misconceived the Court’s

28   discovery order. As stated, Defendants declined to respond to Plaintiff’s requests for answers to
                                                        4
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 5 of 8


 1   interrogatories because he submitted them with fewer than fort-five days remaining before the June

 2   8, 2020, discovery deadline. ECF No. 38 at 2. Any response would thus be due after the discovery

 3   cutoff. See id. Defendants’ counsel believed Plaintiff’s requests to be untimely. See id. Had the

 4   Court ordered that requests and responses were due by June 8, 2020, Counsel would have been

 5   correct. If responses are due by a specific date, discovery requests served without sufficient time to

 6   reply before that discovery deadline are improper. Where the Court has directed that responses to

 7   discovery are due by a specific day, a requesting party cannot demand discovery responses if fewer

 8   days than allowed for a response remain before that deadline. See, e.g., Lee v. Lee, No. CV 19-

 9   8814 JAK (Pecks), 2021 WL 430696, at *10–11 (C.D. Cal. Jan. 27, 2021); Harris v. German, No.

10   1:15-cv-01462-DAD-GSA-PC, 2020 WL 564793, at *4 (E.D. Cal. Feb. 5, 2020); Miller v. Rufion,

11   No. 08–1233 BTM (WMc), 2010 WL 4137278, at *1 (E.D. Cal. Oct. 19, 2010); Bishop v. Potter,

12   No. 2:08–cv–00726–RLH–GWF, 2010 WL 2775332, at *1–2 (D. Nev. July 14, 2010).

13                  However, here the Court ordered that requests for discovery were due by June 8,

14   2020. ECF No. 31 at 2. Responses were due forty-five days after service of a request. Id. at 1. As

15   written, the discovery cutoff identified in the Court’s order did not clearly preclude Defendants’

16   from responding to Plaintiff’s mid-May 2020 requests for answers to interrogatories. See id. The

17   Court recognizes that the order could be seen as ambiguous.

18                  Federal Rule of Procedure 56 controls here. If a party opposing a motion for

19   summary judgment shows by affidavit or declaration that it cannot present facts essential to justify

20   an opposition to summary judgment, the Court may (1) defer the motion or deny it, (2) permit
21   discovery, or (3) issue any appropriate order. Fed. R. Civ. P. 56(d)(1)–(3); Interlocular, LLC v.

22   ETC Glob. Holdings, Inc., 978 F.3d 653, 661–62 (9th Cir. 2020). The United States Court of

23   Appeals for the Ninth Circuit reviews denial of a motion under Rule 56(d) for abuse of discretion.

24   Sec. & Exch. Comm’n v. Stein, 906 F.3d 823, 833 (9th Cir. 2018); Maloney v. T3Media, Inc., 853

25   F.3d 1004, 1009 (9th Cir. 2017). The Court abuses its discretion only if the moving party diligently

26   pursued discovery and the additional evidence would preclude summary judgment. See, e.g., Sing
27   v. Am. Honda Fin. Corp., 925 F.3d 1053, 1076 (9th Cir. 2019); Panatronic USA v. AT&T Corp.,

28   287 F.3d 840, 846 (9th Cir. 2002); Nidds v. Schindler Elevator Corp., 113 F.3d 912, 921 (9th Cir.
                                                        5
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 6 of 8


 1   1996); see also Nelson v. Santa Barbara Sheriff’s Office, 844 F. App’x 983, 985 (9th Cir. 2021).

 2                     The additional evidence sought must be essential to the opposing party’s opposition,

 3   and it must be likely that the evidence exists. Stein, 906 F.3d at 833. In other words, the burden is

 4   on the party pursuing additional discovery to tender sufficient facts to show that the evidence sought

 5   exists, and that the evidence would thwart summary judgment. See Atay v. County of Maui, 842

 6   F.3d 688, 698 (9th Cir. 2016); Nidds, 113 F.3d at 921; see also InteliClear, LLC, 978 F.3d at 662.

 7   The Court will thus consider whether the moving party had adequate opportunity to conduct

 8   discovery, the movant was diligent in seeking discovery, the information sought is based on

 9   speculation, and whether additional discovery would preclude summary judgment. See, e.g.,

10   Martinez v. Columbia Sportswear USA Corp., 553 F. App’x 760, 761 (9th Cir. 2014); see also

11   InteliClear, LLC, 978 F.3d at 662; Stein, 906 F.3d at 833; Atay, 842 F.3d at 698; Nidds, at 921.

12                     Although Plaintiff should have filed a motion to compel, the Court construes

13   Plaintiff’s opposition as indicating that he lacks essential facts that would justify an opposition to

14   Defendants’ motion. Plaintiff has not filed an affidavit as such2 but the Court believes that grounds

15   exist to deny Defendants’ motion and reopen discovery. Several factors inform the Court’s

16   conclusion. Even considering the want of a motion to compel, Plaintiff was reasonably diligent in

17   seeking discovery. Plaintiff obviously sent requests to Defendants and filed motions for extensions

18   of the discovery deadline. E.g., ECF Nos. 38; 59 at 7. Plaintiff implies that the varied discovery he

19   desires, including the requested interrogatories, would overcome summary judgment. See, e.g.,

20   ECF No. 58 at 7, 10. The Court is sufficiently convinced that whatever discovery Plaintiff desires
21   exists, mainly the requests for answers to interrogatories that will obviously exist once produced.

22   Defendants’ mistaken refusal to answer the May 2020 interrogatories also weighs in favor of

23   reviving discovery and deferring consideration of the motion for summary judgment.

24                     Because Defendants misinterpreted the discovery order, the Court defers

25   consideration of the motion for summary judgment and will allow further discovery.

26       B. Plaintiff’s Deposition:
27
     2
      While Plaintiff did not file an affidavit, he did sign the opposition verifying its truthfulness under penalty of perjury.
28   See ECF No. 58 at 19.
                                                                  6
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 7 of 8


 1                   Plaintiff also contends that Defendants unjustifiably failed to depose him even

 2   though a deposition was scheduled for June 8, 2020. ECF No. 58 at 9–10. Plaintiff alleges that

 3   Defendants “refused” to depose him. Id. Defendants respond that Plaintiff’s deposition did not go

 4   forward because of COVID-19. ECF No. 59 at 7.

 5                   The Court concludes that Plaintiff’s assertions regarding his deposition are

 6   meritless. Defendants were under no obligation to depose him. And, in any event, COVID-19

 7   appears to be the moving force behind the cancellation of Plaintiff’s deposition, not any impropriety

 8   on Defendants’ part.

 9                                           IV. CONCLUSION

10                   Based on the foregoing, under Federal Rule of Civil Procedure 56(d), the Court

11   defers consideration of Defendants’ motion for summary judgment (ECF No. 42). The parties are

12   to strictly comply with the discovery schedule that the Court will now sets.

13                   The Court also notes that, contrary to Plaintiff’s allegations, it does not believe that

14   Defendants’ counsel acted in bad faith or improperly. Although Counsel misinterpreted the Court’s

15   discovery order, it is evident that Counsel believed he was complying with the order. Counsel

16   should not take this order as an indication of the Court’s belief that he acted unprofessionally.

17                   Plaintiff is also advised that the Court does not take baseless allegations of fraud and

18   misconduct lightly. Under Federal Rule of Civil Procedure 11, in submitting a motion to the Court,

19   Plaintiff certifies that, to the best of his knowledge, that the factual contents in the motion have

20   evidentiary support. Fed. R. Civ. P. 11(b)(3). Plaintiff is further advised that the Court has the
21   power to impose sanctions for violations of Rule 11. Fed. R. Civ. P. 11(c)(1).

22                   The Court now orders as follows:

23                   1.      Discovery is reopened, and the parties may conduct further discovery until

24   ninety (90) days from the date of entry of this order.

25                   2.      Responses to written discovery requests shall be due forty-five (45) days

26   after the request is served.
27                   3.      All discovery must be completed by the expiration of the ninety-day period.

28   Written discovery requests must, therefore, be submitted at least forty-five days prior to the
                                                         7
     Case 2:18-cv-02281-JAM-DMC Document 61 Filed 08/10/21 Page 8 of 8


 1   expiration of the period. Written discovery requests served fewer than forty-five days before the

 2   close of discovery are untimely.

 3                  4.     Motions to compel will be due sixty (60) days following the close of

 4   discovery.

 5                  5.     Dispositive motions will be due one-hundred and twenty (120) days

 6   following the close of discovery.

 7                  6.     The Court’s prior scheduling order (ECF No. 31) otherwise remains in force.

 8                  7.     Finally, the Clerk of the Court is directed to terminate Defendants’ motion

 9   for summary judgment (ECF No. 42) as a pending motion.

10                  IT IS SO ORDERED.

11

12   Dated: August 9, 2021
                                                         ____________________________________
13                                                       DENNIS M. COTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     8
